          Case 1:18-cv-05943-JMF Document 237 Filed 11/04/20 Page 1 of 1




Application GRANTED temporarily. The Court will assess whether to keep the
                                                                                        William L. Charron
materials at issue sealed or redacted when deciding the underlying motions. The                           Partner
Clerk of Court is directed to terminate ECF No. 234. SO ORDERED.                         Direct Tel: 212-326-0156
                                                                                        Direct Fax: 212-798-6927
                                                                                     wcharron@pryorcashman.com


                                                      November 3, 2020

 VIA ECF
                      November 4, 2020
 Hon. Jesse M. Furman, U.S.D.J.
 United States District Court, Southern District of New York
 40 Foley Square, Courtroom 1105
 New York, New York 10007

        Re:     Coscarelli et al. v. Esquared Hospitality LLC et al.
                Case 1:18-cv-05943-JMF

 Dear Judge Furman:

         We represent Defendants ESquared Hospitality LLC and BC Hospitality Group LLC (f/k/a
 CCSW LLC) (collectively “Defendants”) in this action. We respectfully submit this letter-motion
 seeking leave to seal a single sentence in Defendants’ reply memorandum of law
 (i) in further support of their motion to vacate the “Partial Final Award: Fee Application” and
 “Complete Final Award” and (ii) in opposition to Plaintiff Chef Chloe LLC’s cross-motion to
 confirm the same. (ECF Nos. 208, 226.)

        The sentence Defendants seek leave to redact describes a substantive determination made
 by the Arbitrator in the initial Partial Final Award which this Court has already temporarily sealed
 (ECF No. 182), and the Court has previously sealed papers and exhibits upon Defendants’ request
 in connection with the pending vacatur/confirmation motions. (ECF Nos. 191, 197, 204, 215,
 231.)

         Defendants have conferred with counsel for Plaintiff on this matter, and counsel objects to
 this request.

        We thank the Court for its consideration.

                                                      Respectfully submitted,

                                                      /s/ William L. Charron

 cc: All counsel (via ECF)
